IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                          NO. WR-87,190-02



                   EX PARTE ANDREW MELCHOR SAUCEDO, Applicant



                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1415436-A IN THE 262ND DISTRICT COURT
                               FROM HARRIS COUNTY

        HERVEY, J., filed a concurring opinion in which Keasler, J., joined.

                                     CONCURRING OPINION

        I wholeheartedly agree with Judge Keasler that Mable has proven itself poorly

reasoned over time and that it should be overruled. I also agree with the new analytical

framework that he proposes. I write separately, however, to point out that the moral of this

long-running story is that defense attorneys and prosecutors should not allow a defendant to

plead guilty until the laboratory report comes back. Defense attorneys might be subject to

ineffective-assistance-of-counsel claims, and the State might have to re-prosecute

defendants.

        With these comments, I join Judge Keasler’s concurring opinion and concur in the
                         Saucedo–2

judgment of the Court.

Filed: June 26, 2019

Publish